653 So. 2d 1176 (1995)
STATE of Louisiana
v.
Dr. Fred L. REED, Jr.
No. 95-KK-0648.
Supreme Court of Louisiana.
April 28, 1995.
PER CURIAM.
The application is granted.
19th Jud.Dist.Ct.R. III, § 2(D) provides:
Where an indictment charging other than a homicide or rape offense, for which no arrest has been previously effected, the indictment shall be referred to the Clerk of Court for allotment. Said allotment shall be by random selection eliminating from the selection process any Section of Criminal Court which has previously been allotted a case of the nature described in this paragraph until all Sections of Criminal Court have been selected and allotted a case of the nature described in this paragraph. (emphasis added).
In the procedure followed in this case, the allotment was done by a numerical rotation in which any indictment or information filed by the district attorney was allotted to the "next judge up." Such a system not only invites manipulation of allotments, but also violates the court rule which requires random allotment of each case.
Relator is entitled to enforcement of the court rule without proving actual manipulation in his particular case.
Accordingly, the judgment denying the motion for proper allotment is reversed, and the matter is remanded to the district court for allotment in compliance with court rules.
KIMBALL, J., not on panel.